PS-8
8/88
                            UNITED STATES DISTRICT COURT
                                        for the
                         EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Sikeithayan Marquez Terry                                           Docket No. 4:18-CR-64-3BO

                         Petition for Action on Conditions of Pretrial Release

    COMES NOW Taron N. Seburn, U.S. Probation Officer of the court, presenting an official report upon
the conduct of defendant, Sikeithayan Marquez Terry, who was placed under pretrial release supervision
by the Honorable Robert T. Numbers, II, U.S. Magistrate Judge, sitting in the Court at Raleigh, on the 14th
day of November, 2018.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

As a condition of pretrial supervision, Terry was ordered to participate in a program of inpatient or
outpatient substance abuse therapy and counseling if directed by the probation office or supervising officer.
On November 29, 2018, the defendant underwent a clinical assessment at Straight Walk Family Services
in Rocky Mount, North Carolina. During the assessment, Terry expressed suicidal ideations resulting in a
diagnosis of bipolar 1 disorder, current or most recent episode depressed, with psychotic features and was
recommended to undergo medication management and outpatient therapy utilizing cognitive based therapy
and motivational interviewing techniques. Inasmuch as the defendant acknowledged that he would benefit
from participating in mental health treatment and signed a Waiver agreeing to modify the conditions of
release to include mental health treatment, it is respectfully recommended that the defendant’s conditions
be modified accordingly.

PRAYING THAT THE COURT WILL ORDER

   1. The defendant shall participate in a program of mental health treatment, as directed by the
      probation office.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Michael C. Brittain                               /s/ Taron N. Seburn
Michael C. Brittain                                   Taron N. Seburn
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      201 South Evans Street, Rm 214
                                                      Greenville, NC 27858-1137
                                                      Phone: 252-830-2335
                                                      Executed On: December 21, 2018
Sikeithayan Marquez Terry
Docket No. 4:18-CR-64-3BO
Petition For Action
Page 2
                                          ORDER OF THE COURT

Considered
Considered and
             and ordered   the December
                  ordered on      May 15,
                               _______   21,
                                        day  2018
                                          2015
                                             of    . It is further ordered
                                                __________________,        that and
                                                                         2018,  this ordered
                                                                                     document   shall
                                                                                             filed andbemade
                                                                                                         filedpart
                                                                                                              and
made
of thearecords
        part of in
                thethe
                     records
                       aboveincase.
                                the above case.

________________________________
Robert T. Numbers, II
U.S. Magistrate Judge
____________________________________
Robert T. Numbers, II
United States Magistrate Judge
